DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-11, 13, 16-18, and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the prior art of record does not teach “comparing the output voltage to a reference voltage and providing a current indicative of a difference between the output voltage the reference voltage; setting a first switch to couple a first node to the current indicative of the difference; setting a second switch to couple a transmitter in the secondary side to the first node; for a first period of time generating a first voltage across a first resistor using the current, the first resistor coupled between the first node and ground, the first voltage corresponding to proportional control information indicative of the difference between the output voltage and the reference voltage; for the first period of time, sending from the secondary side to the primary side using a transmitter circuit, the proportional control information without integral control information, as an indication of the difference between the output voltage and the reference voltage; initializing during the first period of time, a state variable used for the integral control information, the state variable being implemented as a capacitor, the initializing being accomplished by charging the capacitor during the first period of time using a buffer 

Regarding claim 11: the prior art of record does not teach “an amplifier circuit to supply a current indicative of a difference between a reference voltage and an output voltage on a secondary side of a voltage converter having a primary side and the secondary side; a first resistor coupled between a first node and ground to provide proportional control information; a proportional plus integral circuit including a capacitor and a second resistor to provide proportional plus integral control information, the capacitor and the second resistor coupled in series between a second node and ground; a transmitter circuit to transmit selected information from the secondary side to the primary side across an isolation barrier; -4- 026-0223-1_responsenfoa docxApplication No.: 15,359,145PATENT a selector circuit to couple the amplifier circuit and the transmitter circuit to the first node for a first period of time to thereby provide as first selected information only proportional control information based on a 

Regarding claim 18: the prior art of record does not teach “an amplifier circuit to provide a current indicative of a difference between an output voltage on a secondary side of the voltage converter and a reference voltage; a first circuit to provide a first voltage indicative of proportional control information indicating  the difference between the output voltage on the secondary side of the voltage converter and  the reference voltage, the first circuit including a first resistor coupled between a first node and ground; a second circuit to provide a second voltage indicative of proportional plus integral control information indicating the difference between the output voltage and the reference voltage, the second circuit including a state variable implemented as a capacitor to store the integral control information and including a second resistor in series with the capacitor, the second circuit coupled between a second node and 

Regarding claim 4-10, 13, 16-17, and 20-24: claims 4-0, 13, 16-17, and 20-24 are allowable due to dependence on allowed claims 1, 11 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        
/Nguyen Tran/Primary Examiner, Art Unit 2838